

115 HR 3927 IH: To amend title XXI to allow for the blending of risk pools of children’s health insurance buy-in programs with the risk pools of State child health plans under such title, and for other purposes.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3927IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXI to allow for the blending of risk pools of children’s health insurance buy-in
			 programs with the risk pools of State child health plans under such title,
			 and for other purposes.
	
		1.Ensuring State flexibility in offering children’s health insurance buy-in programs
 (a)Blending risk poolsSection 2107 of the Social Security Act (42 U.S.C. 1397gg) is amended by adding at the end the following:
				
					(g)Use of blended risk pools
 (1)In generalNothing in this title (or any other provision of Federal law) shall be construed as preventing a State from considering children enrolled in a qualified children’s health insurance buy-in program and children enrolled in a State child health plan under this title (or a waiver of such plan) as members of a single-risk pool.
 (2)Qualified children’s health insurance buy-in programIn this subsection, the term qualified children’s health insurance buy-in program means a State program— (A)under which children who are under the age of 18 and are not eligible to receive medical assistance under title XIX or child health assistance under this title may purchase coverage through the State that provides benefits that are at least identical to the benefits provided under the State child health plan under this title (or a waiver of such plan); or
 (B)that is funded exclusively through non-Federal funds, including funds received by the State in the form of premiums for the purchase of such coverage..
			(b)Minimum essential coverage
 (1)In generalSection 5000A(f)(1)(A) of the Internal Revenue Code of 1986 is amended— (A)in clause (vi), by striking or at the end;
 (B)in clause (vii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new clause:
						
 (viii)a qualified children’s health insurance buy-in program (as defined in section 2107(g) of the Social Security Act)..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to taxable years beginning after December 31, 2017.
				